Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a belt partially disposed within a conveyance structure with a first gas manifold connected to the conveyance structure to direct pressurized gas into the conveyance structure and a plurality of mixing baffles longitudinally spaced apart through the conveyor in a single reference or in a combination of references that would not destroy the primary reference. For example, Cole (US 4,910,880) includes all of the limitations of claim 1 except for the baffles. Although Cummins (5,499,873) uses baffles similar to applicant’s they are redundant to the fluidized gas of Cole already accomplishing agitation of the articles to be dried on a belt, and thus Cummins would not be obvious to add to Cole. Also, modifying the fluidized bed of Cole with the conveying obstacles of Cummins would require significant redesign of the Cole invention further arguing away from an obvious combination of references. Adding baffles to a conveyor intended to transport articles destroys the transport conveyor reference by frustrating the progress of conveyed the articles on the conveyor as is the case in claims 10 and 25 with regard to the Wood reference (US 9,096,376). Because conveying and restricting flow of said conveyor do not naturally go together, all of the limitations of the claims somewhat need to be found in the same reference to overcome the obstacles with regard to combining conveyor references.
Claims 21 and 24 include allowable subject matter because prior art could not be found to disclose transferring a metered stream of seed having a first treatment to a second applicator; and treating the metered stream of seed having the first treatment within the second applicator with a second amount of a second treatment based on the seed flow rate and transferring the metered stream of seed having the first treatment to a second applicator;  and treating the metered stream of seed having the first treatment with a second amount of a second treatment based on the seed flow rate within the second applicator with all of the limitations of independent claims 21 and 24. Examiner notes that the closest prior art for these method claims involve drums or immobile tanks providing a second coating, such as Madigan (US 6,209,259) fig. 4. However there is no second treatment by a second applicator disclosed or any prior art teaching reference to combine with Madigan to teach the feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762